    Case 5:21-cv-03169-SAC Document 3 Filed 07/30/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


KEVIN H. GIBSON,

                             Petitioner,

           v.                                       CASE NO. 21-3169-SAC

STATE OF KANSAS,


                             Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. The Court has conducted an initial

review of the Petition under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts. For the reasons

explained below, the Court directs Petitioner to show cause why

this matter should not be dismissed for failure to timely file this

action.

Background
     In   state-court    proceedings     in   2010,    a   jury    convicted

Petitioner of first-degree murder and aggravated robbery, and the

district court sentenced him to life in prison with a minimum term

of 20 years, to be served consecutive to a 61-month prison sentence.

See State v. Gibson, 299 Kan. 207, 208, 214 (2014) (Gibson I).

Petitioner pursued a direct appeal, and the Kansas Supreme Court

(KSC) affirmed his convictions. Petitioner then filed his first
motion for habeas relief in state court, pursuant to K.S.A. 60-

1507. See Gibson v. State, 2020 WL 4379133, at *1 (Kan. Ct. App.

2020) (Gibson III). The district court summarily denied the motion
   Case 5:21-cv-03169-SAC Document 3 Filed 07/30/21 Page 2 of 5




and, on appeal, the Kansas Court of Appeals (KCOA) affirmed the

denial. Gibson v. State, 2017 WL 948301, at *1-2 (Kan. Ct. App.

2017) (Gibson II). Petitioner filed a second 60-1507 motion, which

the district court summarily denied; on appeal, the KCOA affirmed

the denial. Gibson III, 2020 WL 4379133, at *1. Petitioner filed

the petition now before this Court on July 27, 2021. (Doc. 1.)

Timeliness

     This action is subject to the one-year limitation period

established by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     (d)(1) A 1-year period of limitation shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitation period shall run from the latest of –

     (A) the date on which the judgment became final by the
     conclusion of direct review or the expiration of the time
     for seeking such review;

     (B) the date on which the impediment to filing an
     application created by State action in violation of the
     Constitution or laws of the United States is removed, if
     the applicant was prevented from filing by such State
     action;

     (C) the date on which the constitutional right asserted
     was initially recognized by the Supreme Court, if the
     right has been newly recognized by the Supreme Court and
     made retroactively applicable to case on collateral
     review; or

     (D) the date on which the factual predicate of the claim
     or claims presented could have been discovered through
     the exercise of due diligence.


28 U.S.C. § 2244(d)(1).
     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by § 2244(d)(1)(A). See
    Case 5:21-cv-03169-SAC Document 3 Filed 07/30/21 Page 3 of 5




Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under

Supreme Court law, “direct review” concludes when the availability

of direct appeal to the state courts and request for review to the

Supreme Court have been exhausted. Jimenez v. Quarterman, 555 U.S.

113, 119 (2009). The Rules of the United States Supreme Court allow

ninety days from the date of the conclusion of direct appeal to

seek certiorari. Sup. Ct. R. 13(1). “[I]f a prisoner does not file

a petition for writ of certiorari with the United States Supreme

Court after [his] direct appeal, the one-year limitation period

begins to run when the time for filing certiorari petition expires.”

United   States   v.    Hurst,    322    F.3d   1259   (10th    Cir.   2003).    The

limitation period begins to run the day after a conviction becomes

final. See Harris v. Dinwiddie, 642 F.3d 902-07 n.6 (10th Cir. 2011).

     The statute also contains a tolling provision:


     The time during which a properly filed application for
     State post-conviction or other collateral review with
     respect to the pertinent judgment or claim is pending
     shall not be counted toward any period of limitation under
     this subsection.


28 U.S.C. § 2244(d)(2).

     Finally,     the   one-year        limitation     period    is    subject    to

equitable tolling “in rare and exceptional circumstances.” Gibson

v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000) (citation omitted).

This remedy is available only “when an inmate diligently pursues

his claims and demonstrates that he failure to timely file was

caused by extraordinary circumstances beyond his control.” Marsh v.
Soares, 223 F.3d 127, 1220 (10th Cir. 2000). Circumstances that

warrant equitable tolling include, “for example, when a prisoner is

actually    innocent,      when     an     adversary’s         conduct—or    other
     Case 5:21-cv-03169-SAC Document 3 Filed 07/30/21 Page 4 of 5




uncontrollable     circumstances—prevents       a    prisoner      from   timely

filing, or when a prisoner actively pursues judicial remedies but

files a deficient pleading during the statutory period.” Gibson, 23

F.3d at 808 (internal citations omitted). Likewise, misconduct or

“egregious behavior” by an attorney may warrant equitable tolling,

see Holland v. Florida, 560 U.S. 631, 651 (2010), but “[s]imple

excusable neglect is not sufficient,” see Gibson, 232 F.3d at 808

(citation omitted).

      There is also an exception to the one-year time limitation

because of actual innocence. To obtain this exception, the prisoner

“must establish that, in light of new evidence, ‘it is more likely

than not that no reasonable juror would have found petitioner guilty

beyond a reasonable doubt.’” House v. Bell 547 U.S. 518, 536-37

(2006) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). The

prisoner must come forward with “new reliable evidence—whether it

be   exculpatory     scientific     evidence,       trustworthy      eyewitness

accounts, or critical physical evidence—that was not presented at

trial.” Schlup, 513 U.S. at 324.
      Petitioner’s    direct   review   concluded     when   the    KSC   denied

review of his direct appeal on April 18, 2014. Gibson I, 299 Kan.

at 207. Petitioner had 90 days to seek review before the United

States Supreme Court. Thus, Petitioner’s one-year federal habeas

limitation period began to run around July 17, 2014. Petitioner

filed his first state habeas motion on April 15, 2015, tolling the

one-year federal habeas limitation period. Approximately 271 days

of the one-year limitation period had expired at that point, leaving
approximately 94 days remaining.

      The KCOA affirmed the denial of Petitioner’s first 60-1507
    Case 5:21-cv-03169-SAC Document 3 Filed 07/30/21 Page 5 of 5




action   on    March    10,     2017,    and    the   one-year    federal    habeas

limitations    period     resumed       because     Petitioner   did   not   file   a

petition for review by the KSC. Gibson II, 2017 WL 948301, at *1;

see also Edwards v. Roberts, 479 Fed. Appx. 822, 826 (10th Cir.

2012). The federal habeas limitations period expired approximately

94 days after the KCOA affirmed the denial of Petitioner’s first

60-1507 motion, or on approximately June 8, 2017.1 Petitioner did

not file his federal habeas petition until July 27, 2021.

     The petition currently before the Court is not timely and is

subject to dismissal unless Petitioner can demonstrate grounds for

equitable     or    statutory    tolling       or   that   the   actual   innocence

exception applies. The Court directs Petitioner to show cause why

his Petition should not be dismissed.

     IT IS THEREFORE ORDERED that Petitioner is granted until and

including August 30, 2021, in which to show good cause, in writing,

to the Honorable Sam A. Crow, United States District Judge, why his

habeas claim should not be dismissed for failure to commence this

action within the one-year limitation period.


     IT IS SO ORDERED.

     DATED:        This 30th day of July, 2021, at Topeka, Kansas.




                                        S/ Sam A. Crow

                                        SAM A. CROW
                                        U.S. Senior District Judge


1 Although Petitioner filed a second 60-1507 motion, he did not do so until
January 10, 2018, so his second 60-1507 proceedings did not affect the federal
habeas limitations period, which had already expired. See Gibson III, 2020 WL
4379133, at *1.
